

116 HR 5085 IH: Budget Process Enhancement Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5085IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Biggs (for himself and Mr. Norman) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on House Administration, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo remove the discretionary inflater from the baseline and to provide that the salaries of Members
			 of a House of Congress will be held in escrow if that House has not agreed
			 to a concurrent resolution on the budget for fiscal year 2022.
	
 1.Short titleThis Act may be cited as the Budget Process Enhancement Act. IChanges in the Baseline 101.Changes in the baselineSection 257(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
 (1)in the second sentence of paragraph (1), by striking everything that follows current year, and inserting excluding resources designated as an emergency requirement and any resources provided in supplemental appropriation laws.;
 (2)by striking paragraphs (2), (3), (4), and (5); (3)by redesignating paragraph (6) as paragraph (2); and
 (4)by inserting after paragraph (2) the following new paragraph:  (3)No adjustment for inflationNo adjustment shall be made for inflation or for any other factor..
				IIBudget Accountability of Members of Congress
			201.Holding salaries of Members of Congress in escrow upon failure to agree to budget resolution
				(a)Holding salaries in escrow
 (1)In generalIf by April 15, 2021, a House of Congress has not agreed to a concurrent resolution on the budget for fiscal year 2022 pursuant to section 301 of the Congressional Budget Act of 1974, during the period described in paragraph (2) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.
 (2)Period describedWith respect to a House of Congress, the period described in this paragraph is the period which begins on April 16, 2021, and ends on the earlier of—
 (A)the day on which the House of Congress agrees to a concurrent resolution on the budget for fiscal year 2021 pursuant to section 301 of the Congressional Budget Act of 1974; or
 (B)the last day of the One Hundred Seventeenth Congress. (3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).
 (4)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Seventeenth Congress.
 (5)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.
 (b)Treatment of Delegates as MembersIn this section, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress. (c)Payroll administrator definedIn this section, the term payroll administrator of a House of Congress means—
 (1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
 (2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.
 202.Determination of compliance with statutory requirement to submit the President’s budgetNot later than 3 days after the President’s budget is due, the Inspector General of the Office of Personnel Management shall—
 (1)make an annual determination of whether the Director of the Office of Management and Budget (OMB) and the President are in compliance with section 1105 of title 31, United States Code; and
 (2)provide a written notification of such determination to the Chairs of the Committee on the Budget and the Committee on Appropriations of the Senate and the Chairs of the Committee on the Budget and the Committee on Appropriations of the House of Representatives.
				203.No pay upon failure to timely submit the President’s budget to Congress
 (a)In generalNotwithstanding any other provision of law, no funds may be appropriated or otherwise be made available from the United States Treasury for the pay of the Director of OMB, Deputy Director of OMB, and the Deputy Director for Management of OMB during any period of noncompliance determined by the Inspector General of the Office of Personnel Management under section 202.
 (b)No retroactive payThe Director of OMB, Deputy Director of OMB, and the Deputy Director for Management of OMB may not receive pay for any period of noncompliance determined by the Inspector General of the Office of Personnel Management under section 202 at any time after the end of that period.
 204.Effective dateSections 202 and 203 shall take effect upon the date of enactment of this Act. 